Citation Nr: 1806844	
Decision Date: 02/02/18    Archive Date: 02/14/18

DOCKET NO.  12-20 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Whether there was clear and unmistakable error (CUE) in an April 2005 rating decision that failed to grant a temporary 100 percent rating for convalescence pursuant to 38 C.F.R. § 4.30.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

The Veteran served on active duty from September 1973 to August 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

A notice of disagreement was received in September 2010, a statement of the case was issued in May 2012, and a substantive appeal was received in July 2012.


FINDING OF FACT

The Veteran has not alleged an error of fact or law in the April 2005 rating decision that compels the conclusion, to which reasonable minds could not differ, that the results would have been manifestly different but for the error.


CONCLUSION OF LAW

Clear and unmistakable error has not been shown in the April 2005 rating decision.  38 U.S.C. § 5109A; 38 C.F.R. §§ 3.105(a), 4.30, 4.124a, Diagnostic Codes 8008, 8046 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has claimed clear and unmistakable error (CUE) in an April 2005 rating decision that dismissed as moot a claim of entitlement to a convalescence rating pursuant to 38 C.F.R. § 4.30.  The Veteran was notified of this decision in a letter dated later that month.  She neither initiated a timely appeal nor submitted new and material evidence, and she does not contend that she did so.  38 C.F.R. § 3.156(b), 20.200 (2017).  That decision is, therefore, final.  

Under 38 C.F.R. § 3.105(a), previous determinations that are final and binding will be accepted as correct in the absence of clear and unmistakable error.  In order for a claim of clear and unmistakable error to be valid, there must have been an error in the prior adjudication of the claim; either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied.  Phillips v. Brown, 10 Vet. App. 25, 31 (1997); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  Further, the error must be "undebatable" and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made, and a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question.  Id.  

Simply to claim clear and unmistakable error on the basis that the previous adjudication improperly weighed and evaluated the evidence can never rise to the stringent definition of clear and unmistakable error, nor can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, non-specific claim of "error" meet the restrictive definition of clear and unmistakable error.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).

Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  It is a very specific and rare kind of error of fact or law that compels the conclusion, as to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo, 6 Vet. App. at 43.

Where evidence establishes clear and unmistakable error, the prior decision will be reversed or amended.  For the purpose of authorizing benefits, the rating decision that constitutes a reversal of a prior decision on the grounds of clear and unmistakable error has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. §§ 3.104(a), 3.400(k).  The Court has propounded a three-pronged test to determine whether clear and unmistakable error is present in a prior final determination:

(1) [E]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied; 

(2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made"; and 

(3) a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question.  

Damrel, 6 Vet. App. at 245, quoting Russell, 3 Vet. App. at 313-14.

The Veteran was admitted to the National Naval Medical Center in Bethesda, Maryland, (now known as Walter Reed National Military Medical Center) on February 22, 2004, with what was subsequently diagnosed as a left-sided cerebrovascular accident (CVA).  She underwent a "[l]eft carotid endarterectomy with Hemashield patch angioplasty" on March 3 and was discharged from the hospital on March 5.  

An April 2005 rating decision granted service connection for residuals of a "cerebral vascular accident [sic], [status post] left carotid endarterectomy."  She was assigned a 100 percent rating for six months beginning on February 22, 2004, and ending on September 30, 2004.  This rating was assigned pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8046-8008 (2004).  

Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating. 38 C.F.R. § 4.27.  In this case, the RO was directing that the Veteran's cerebral arteriosclerosis (Diagnostic Code 8046) be rated as thrombosis of the brain vessels (Diagnostic Code 8008).  Diagnostic Code 8008 directs that a 100 percent rating be assigned for six months, with a minimum 10 percent rating for residuals thereafter.  

The RO also determined that, "As you are entitled to a 100 percent schedular evaluation, entitlement to a temporary 100 percent evaluation due to surgery requiring convalescence is a moot issue."  

Under 38 C.F.R. § 4.30 as it was written at the time of the April 2005 rating decision (and it has not changed since then), temporary total ratings will be assigned from the date of hospital admission and continue for one, two, or three months from the first day of the month following hospital discharge when treatment of a service-connected disability results in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a).  An extension of one, two, or three months beyond the initial three months may be granted and extensions of one or more months up to six months beyond the initial six months period may be made, upon approval of the Veterans Service Center Manager.  38 C.F.R. § 4.30 (b).

The term "convalescence" does not necessarily entail in-home recovery.  Felden v. West, 11 Vet. App. 427, 430 (1998).  Convalescence is defined as "the stage of recovery following an attack of disease, a surgical operation, or an injury."  Id. at 430 (citing Dorland's Illustrated Medical Dictionary, p. 374 (28th ed. 1994)).  The recovery has been defined as "the act of regaining or returning toward a normal or healthy state."  Id. (citing Webster's Medical Desk Dictionary 606 (1986)).  The purpose of a temporary total rating is to aid the appellant during the immediate post-surgical period when he or she may have incompletely healed wounds or may be wheelchair-bound, or when there may be similar circumstances indicative of transient incapacitation associated with recuperation from the immediate effects of an operation.  38 C.F.R. § 4.30.  Notations in the medical record as to the claimant's incapacity to work after surgery must be taken into account in the rating.  38 C.F.R. § 4.30; see Seals v. Brown, 8 Vet. App. 291, 296-97 (1995); Felden, 11 Vet. App. at 430.

At a November 2006 Board hearing, the Veteran's accredited representative first raised the contention that a clear and unmistakable error was committed in the failure to assign a temporary 100 percent rating for surgery necessitating convalescence under 38 C.F.R. § 4.30.  In the November 2009 informal claim, he noted that 38 C.F.R. § 4.30 states that its provisions apply "without regard to other provisions of the rating schedule when it is established that entitlement is warranted."  He therefore contended that, because the Veteran underwent surgery and would have required at least one month convalescence, she met the requirements to be assigned a temporary 100 percent rating under 38 C.F.R. § 4.30.  He contends that this entitlement existed regardless of whether she was also entitled to a 100 percent rating under a diagnostic code in the rating schedule.  (See November 2009 informal claim; November 2006 Board hearing transcript, pages 34-35.)  At the November 2006 Board hearing, in response to an attempt to clarify whether they were asking for an additional month of a 100 percent rating than had been granted in the April 2005 rating decision, the representative stated that "if our interpretation of 4.30 is correct and we believe it is then the regional office erred in not assigning [a temporary total rating under 38 C.F.R. § 4.30] in addition to the rating that she has for the six months for the stroke."  (See November 2006 Board hearing transcript, page 35.)  

In effect, the representative is asserting that the Veteran should have been granted a temporary total disability rating for convalescence purposes for a period of one month, and that the six months of temporary 100 percent rating that were assigned for the stroke itself under Diagnostic Code 8008 should have commenced following the expiration of the convalescence rating.

The Board finds that the RO did not make a clear and unmistakable error in failing to apply 38 C.F.R. § 4.30 in the manner that is suggested by the Veteran's representative.  

The Board finds that the representative has misinterpreted the language of 38 C.F.R. § 4.30 that such a rating "will be assigned without regard to other provisions of the rating schedule."  The purpose of this provision is to compensate veterans for periods of transient incapacitation associated with recuperation from the immediate effects of an operation or immobilization that render a veteran more impaired by than he or she would be expected to be under the circumstances that are contemplated by the applicable diagnostic codes themselves.  

For example, the rating schedule itself does not provide a 100 percent rating for any disabilities of the foot.  (See 38 C.F.R. § 4.71a, Diagnostic Codes 5276 through 5284.)  However, if a veteran were to have a foot surgery and require a period of convalescence lasting at least one month, a temporary 100 percent rating would be assignable despite the fact that the rating schedule itself does not provide a 100 percent rating for disabilities of the foot.  As such, "without regard to other provisions of the rating schedule," which do not permit the assignment of a schedular 100 percent rating for disabilities of the foot, a veteran may receive a temporary 100 percent rating for convalescence from a foot surgery.  

Furthermore, the Board notes that, had VA intended to have the 100 percent rating under Diagnostic Code 8008 commence following the lapse of a separate convalescent rating under 38 C.F.R. § 4.30, it would have expressly written such a provision into the regulations.  It did write such a stipulation into the portion of the rating schedule that pertains to some prosthetic implants, 38 C.F.R. § 4.71a, Diagnostic Codes 5051 through 5056.  Note (1) to this portion of the rating schedule reads as follows: "The 100 pct rating for 1 year following implantation of prosthesis will commence after initial grant of the 1-month total rating assigned under § 4.30 following hospital discharge."  Had the agency intended for the six-month period under Diagnostic Code 8008 to commence after the expiration of an initial one-month period that was assigned under 38 C.F.R. § 4.30, they would have written such a provision into the regulation itself.  Because there is no such statement in Diagnostic Code 8008 (or in Diagnostic Code 8046), the Board cannot infer that the individuals who drafted these regulations intended to provide for such a period, especially when they did expressly provide for such a period under other circumstances.  

In any event, the RO's failure to apply the representative's proffered interpretation of 38 C.F.R. § 4.30 does not amount to a clear and unmistakable error, and the RO's finding that the 38 C.F.R. § 4.30 claim was moot by virtue of its grant of benefits under Diagnostic Code 8046-8008 was not clearly and unmistakably erroneous.

To the extent that the representative is requesting the assignment of a 100 percent rating under 38 C.F.R. § 4.30 to run concurrent with the 100 percent rating that has been assigned under Diagnostic Code 8008, the grant of such a benefit would additionally violate the prohibition against pyramiding and would thus be impermissible.  See 38 C.F.R. § 4.14.

In other communications, the Veteran's representative has asserted that the Veteran should have been assigned a 100 percent rating under 38 C.F.R. § 4.30 because the Veteran did, in fact, meet the qualifications of 38 C.F.R. § 4.30 following her March 2004 surgery.  For example, in the September 2010 notice of disagreement, the representative wrote that "[t]he basis for the disagreement is that the veteran was off an entire month following her stroke before she was able to return to work."  Given that the Board has found that the RO's determination that a 100 percent rating was warranted under Diagnostic Code 8008 did, in fact, render the 38 C.F.R. § 4.30 claim moot, a determination of whether or not the Veteran satisfied the 38 C.F.R. § 4.30 criteria is not outcome-determinative.  Furthermore, this contention merely amounts to a request that the Board either reweigh the significance of the fact of the Veteran's post-stroke unemployment or consider information (the Veteran's post-service unemployment) that was not of record at the time of the April 2005 rating decision.  Neither of these contentions can form the basis for a valid CUE claim.  

In light of the above, the Board finds that the April 2005 rating decision did not contain clear and unmistakable error when it dismissed the Veteran's 38 C.F.R. § 4.30 contention as moot.  Thus, the claim of CUE in the April 2005 rating decision must be denied.


ORDER

The April 2005 rating decision's failure to grant a temporary 100 percent rating for convalescence pursuant to 38 C.F.R. § 4.30 did not constitute clear and unmistakable error; the appeal is denied.  



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


